Citation Nr: 0803989	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  97-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran served on active duty from April to August 1985 
and from October 1986 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board remanded this matter in July 2000 and December 2003 
in an effort to find the veteran's missing service medical 
records.

In October 2006, the Board once again remanded the case to 
the RO for further development of the record.  At the time of 
the October 2006 Board remand, one of the issues on appeal 
was entitlement to service connection for a left shoulder 
disability.  In a September 2007 rating decision, the RO 
granted service connection for bursitis of the left shoulder.  
The veteran was notified of this decision and did not file a 
notice of disagreement.  Therefore, this issue is no longer 
on appeal.


FINDING OF FACT

The veteran's psychiatric disorder is not shown by competent 
medical evidence to be related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was also provided in March and December 2006 
letters.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was not given prior to the appealed decision; however, the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based and the Board specifically finds that 
the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran's service medical records are incomplete.  Only a 
few of the veteran's service medical records (from the 
veteran's first period of service) have been obtained by the 
RO.  The RO's attempts to retrieve additional service medical 
records have been unsuccessful.  The absence of such records 
is of course through no fault of the veteran and the Board 
has a heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt rule in this case.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include psychoses, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran contends that he has a psychiatric disability 
which originated in service.

A review of the record shows that numerous attempts to obtain 
the veteran's service medical records have failed.  A January 
1997 formal finding on the unavailability of service medical 
records indicated that the National Personnel Records Center 
(NPRC) had been able to provide only an entrance examination.  
Thereafter, the RO received some service records, but only 
from 1985 to 1986.  The available records do not show any 
treatment or diagnoses of a psychiatric disorder.

At an April 1996 VA psychiatric examination, the veteran 
reported that in the military he had become markedly 
depressed.  He indicted he was treated for depressive 
symptoms in 1992 and 1994.  He stated that he had been 
prescribed medication for his disorder since January 1994 
through almost up to his discharge from service in August 
1995.  The examiner deferred on providing a diagnosis because 
the veteran's service medical records and a psychological 
evaluation had been requested.

In a January 1997 addendum, the examiner stated that the 
veteran's case could not be completed because she could not 
consider evidence given by the veteran as evidence on which a 
diagnosis could be based.  It was noted that the veteran had 
made statements regarding psychiatric treatment during 
military service that could not be confirmed.  Also, the 
examiner noted that the veteran had failed to report to a 
psychology examination and that he had not received any 
further treatment or made any requests for treatment through 
VA facilities.  A diagnosis remained deferred.

VA outpatient treatment records reflect anxiety disorder, 
NOS, on a medical problem list, but not until October 2000.  

The Board remanded the case in October 2006 in order to 
provide the veteran with another VA examination.

The veteran underwent a VA psychiatric examination in May 
2007.  The examiner noted that the veteran's claims file and 
pertinent medical records had been reviewed.  Following 
mental status evaluation, the veteran was diagnosed as having 
depressive disorder, NOS.  The examiner concluded that the 
veteran's psychiatric disorder was not caused by or a result 
of military service.  The examiner supported her conclusion 
by stating that there was no evidence of psychiatric 
treatment prior to, during or directly following service.  It 
was noted that the veteran developed psychiatric complaints 
four years prior to the May 2007 examination and eight years 
after his military discharge.  Furthermore, the veteran had 
not continued to seek psychiatric care.

The available service records do not show any treatment or 
diagnoses of a psychiatric disorder.  There also is no record 
of medical treatment during the year following the veteran's 
separation from service or for several years thereafter.  The 
Board recognizes that the veteran contends that he was 
treated in service, but the Board does not find his 
contention to be credible.  In essence, his contention was 
that he has had a psychiatric disorder since service; 
however, the first post-service medical evidence of a 
psychiatric disorder was in an October 2000 report-and that 
report was not for treatment of the psychiatric disorder.  

Although the medical evidence does show that the veteran now 
suffers from depressive disorder, the evidence does not show 
that the current depressive disorder was incurred in or 
aggravated during service.  Furthermore, the record includes 
a competent medical opinion that the condition is not related 
to the veteran's military service.  In the absence of 
competent medical evidence linking any current psychiatric 
disorder to service, service connection must be denied.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current psychiatric disorder was incurred 
in or aggravated by service or that a psychiatric disorder 
manifested to a compensable degree within one year following 
the veteran's separation from service.  Therefore, service 
connection for a psychiatric disorder must be denied.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


